260 Ga. 159 (1990)
391 S.E.2d 113
JOHNSON
v.
THE STATE.
S90A0581.
Supreme Court of Georgia.
Decided May 10, 1990.
Faulkner & Russell, Randall D. Russell, Sr., for appellant.
Willis B. Sparks III, District Attorney, Thomas J. Matthews, Assistant District Attorney, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, for appellee.
FLETCHER, Justice.
This is the second appearance of this case. In Johnson v. State, 259 Ga. 428, 429-30 (383 SE2d 115) (1989), the Court remanded the case for an evidentiary hearing on Johnson's ineffective-assistance-of-counsel claim. Johnson contends his counsel had been ineffective due to the failure to introduce the victim's criminal record and as well as the reputation for violence of certain members of the victim's party. On remand, the trial court conducted an evidentiary hearing and denied Johnson's claim. We affirm.
A review of the hearing transcript reveals abundant evidence to support the trial court's holding. Johnson raises several allegations of deficient performance, but he then fails to show how this supposed deficient performance prejudiced his defense. He fails to show how certain evidence, if his trial counsel had discovered it, would have been admissible and would have affected the outcome. Therefore, he has failed to meet this prong of the two-prong test of effectiveness of counsel. Wadley v. State, 258 Ga. 465, 466 (3) (369 SE2d 734) (1988); see Allen v. State, 260 Ga. 147 (390 SE2d 848) (1990).
Judgment affirmed. All the Justices concur.